Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2022 has been entered.

DETAILED ACTION
	Claims 1, 3, and 17 have been amended.
	Claims 5-11 have been canceled.
	Accordingly, claims 1-4 and 12-20 are under consideration.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 12, 14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (Bissonnette et al., US 2017/0327582 A1, Publication Date: 2017-11-16), and further in view of Li (Li et al., Oncoimmunology, vol. 5, no. 2, e1074374, Publication Date: 2016-02-26)
Claim 1 is drawn to a method of removing immune suppression in a tumor microenvironment or stimulating an immune system against cancer cells, comprising administering to a subject a combination of an HDAC inhibitor and an NSAID in combination with an immune checkpoint inhibitor. 
Claim 18 is a pharmaceutical combination comprising an HDAC inhibitor, an NSAID and an immune checkpoint inhibitor.
Bissonnette teaches that a significant number of tumors are either resistant or become refractory to immunotherapy ([0003]).
Bissonnette teaches a method of stimulating an immune system against cancer cells: enhancing the activity of a natural killer or cytotoxic T-cell activity; enhancing antibody-dependent cell-mediated cytotoxicity in a cancer patient ([0017], [0018]), with a combination includes a HDAC inhibitor, such as chidamide (elected species of HDAC inhibitor) and a checkpoint inhibitor e.g., a PD-1 inhibitor (elected species of checkpoint inhibitor) ([0004], [0007], claim 14).
Bissonnette teaches methods of treating colorectal cancer by administering a therapeutically effective amount of a combination of a HDAC inhibitor and an anti-PD-1 antibody, such as chidamide and nivolumab ([0166]).
Regarding claim 2, Bissonnette teaches that in mouse model, inmmunotherapy with chidamide/HBI-8000 and PD-1 inhibitor antibody produced significantly tumor 
Regarding claim 3, Bissonnette teaches that the pharmaceutical combination can be used to treat cancers, including non-small cell lung cancer (NSCLC), small cell lung cancer, melanoma, hepatocellular carcinoma, renal cell carcinoma, ovarian cancer, head and neck cancer, urothelial cancer, breast cancer, prostate cancer, glioblastoma, colorectal cancer (elected species of cancers), pancreatic cancer, lymphoma, leiomyosarcoma, liposarcoma, synovial sarcoma, or malignant peripheral sheath tumor (MPNST) ([0157]).
Bissonnette teaches that chidamide (HBI-8000) inhibits cancer-associated Class I HDAC selected from one or more of HDAC1, HDAC2, or HDAC3 ([0200]).
Regarding claim 12, Bissonnette teaches that the PD-1 inhibitor is an antibody such as nivolumab, pidilizumab ([0009], [0010]).
Regarding claim 16, Bissonnette teaches that the pharmaceutical combination can include additional anti-cancer agents (active agents other than the PD-1 inhibitor or the HDAC inhibitor) ([0132]). 
However, Bissonnette does not teach an NSAID or celecoxib in the combination.
Li teaches that PD-1 blockade can increase the expression of pro-tumor inflammatory cytokines, which potentially offsets the therapeutic effects of PD-1 blockade. Thus, inhibiting PD-1-blockade-induced inflammation might maximize the therapeutic effects of PD-1 blockade (pages 1-2 bridging paragraph).

Li teaches dual delivery of anti-PD-1 mAb and celecoxib elicits a potent and sustained antitumor effect, which is accompanied with enhanced effector T cell immunity, reduced immunosuppression, and lessened inflammation and tumor angiogenesis (page 2, col. 1, para. 3).
Li teaches combination of celecoxib and anti-PD-1 mAb augments their individual antitumor effects and elicits a synergistic antitumor immunity (pages 3-6, Figs 2 and 3). For example, Figs. 3A and 3B show a synergistic effect between celecoxib and anti-PD-1 mAb on upregulating CD4+ and CD8+ T cells in the draining lymph nodes. Figs. 3C and 3D show the combinatorial usage of celecoxib and anti-PD-1 mAb can upregulate IFN-γ+ subsets and improve T-cell viability in a synergistic manner within the immune system, See page 5. Figs. 3E and 3F show the combinatorial usage of celecoxib and anti-PD-1 mAb can enhance antitumor immunity in the tumor microenvironment, See page 6, col. 1, para. 1)
Li teaches that the combined usage of celecoxib and anti-PD-1 mAb abrogates the immunosuppressive mechanisms and inhibits angiogenesis and inflammation, See Figs. 4 and 5 and pages 6-7.
	It would have been prima facie at the time the invention was made to combine the treatment methods of cancer by chidamide + anti-PD-1 antibody, taught by Bissonnette, and add celecoxib in the combination because celecoxib and anti-PD-1 reasonable expectation of success of using the compounds in combination and producing the pharmaceutical combination with further improved therapeutic efficacy for anti-PD-1 antibody. 

Regarding claim 14, Bissonnette teaches that in the combination of anti-PD-1 inhibitor and HDAC inhibitor, includes anti-PD-1 antibody in an amount within the range between 1 mg to 2000 mg (an amount of about : 1 mg,  5 mg, 10 mg , 15 mg, 20 mg, 25 mg, 30 mg, 40 mg, 50 mg, 60 mg, 70 mg, 75 mg, 80 mg, 90 mg, 100 mg, 150 mg, 200 mg, 250 mg, 300 mg, 400 mg, 500 mg, 600 mg, 700 mg, 800 mg, 900 mg, 1000 mg, 1100 mg, 1200 mg, 1300 mg, 1400 mg, 1500 mg, 1600 mg, 1700 mg, 1800 mg, 1900 mg, 2000 mg) ([0123]); and HDAC inhibitor in an amount within the range between 1 mg to 200 mg (an amount of greater than about: 1 mg, 2 mg, 3 mg, 4 mg, 5 mg, 10 mg, 15 mg, 20 mg, 25 mg, 30 mg, 35 mg, 40 mg, 45 mg, 50 mg, 60 mg, 70 mg, 80 mg, 85 mg, 90 mg, 100 mg, 125 mg, 150 mg, 175 mg, or 200 mg) ([0101]).

It is noted that optimum suitable ranges may be obtained by routine experimentation, absent a showing of criticality or unexpected results. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). Depends on the specific compound combinations, it would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of Bissonnette and North to find the optimal amount for each compound in the combination, and reach the instant claim, doing so would help to enhance therapeutic effects and reduce undesired side effects.

Claims 4, 13, 15, 19 and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (Bissonnette et al., US 2017/0327582 A1, Publication Date: 2017-11-16), in view of Li (Li et al., Oncoimmunology, vol. 5, no. 2, e1074374, Publication Date: 2016-02-26), as applied to claims 1-3, 5-12, 14, 16-18, and further in view of Udono (Udono et al., US 2017/0231929 A1, Publication Date: 2017-08-17).
Claims 4, 13, 15 and 19 not rejected above recite an additional compound “biguanide”.
Note what Bissonnette and Li teach above. Neither Bissonnette nor Li, teaches a biguanide, such as metformin (elected species of biguanide). 

	Udono teaches that a biguanide antidiabetic drug such as metformin, phenformin and buformin can enhancing immune cell function ([0010.1]).
Udono teaches that excellent tumor inhibitory effects were observed in the tumors of the recipients received a combination of metformin and cancer vaccine (Example 7, Fig. 10)
Udono teaches that in two mouse models with MO5 as tumor cells, combined administration of metformin and anti-PD-1 antibody caused clear tumor shrinkage, anti-PD-1 antibody or metformin alone is much less effective (Example 8, Fig. 11)
Udono teaches an agent for suppressing progression, treating, preventing, and/or preventing recurrence of cancer, comprising, anti-PD-1 antibody, in combination with metformin, to treat cancers, including colorectal cancer ([0010.24], claims 12-22).
Udono further teaches that the biguanide antidiabetic drug selected from metformin, phenformin, and buformin may be administered in an amount of 1 to 5000 mg, preferably 10 to 4000 mg, more preferably about 50 to 3000 mg, particularly preferably about 100 to 2500 mg per day for an adult ([0055]).
Modified Bissonnette teaches a pharmaceutical combination of HDAC inhibitor, NSAID and anti-PD-1 inhibitor and a method to treat cancer with the combination. It would have been prima facie at the time the invention was filed to combine the treatment methods and pharmaceutical combination taught by Bissonnette and Udono. One of skill in the art would have been motivated to find the optimal treatment for 
Regarding to claim 20, Bissonnette, Li and Udono teach dosage ranges for all the components in the combination. Udono further teaches dosage, frequency, and interval in the administration of the agent for treating and/or preventing diseases are suitably determined according to, for example, the age, sex, weight, and symptoms of the patient ([0037]). When combined with biguanide drug, the dosages of other therapeutic agent may also be suitably selected based on the dosages clinically used. Major examples of other therapeutic agents include immunorepressive factor blacking agents. In cancer cells or cancer microenvironments, various immunosuppressive factors that interfere with immune response to the cancer are present, i.e. PD-1 ([0056]). Based on the teachings from reference, optimum suitable range may be obtained by routine experimentation, absent a showing of criticality or unexpected results. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).

Response to Arguments
For the rejection of claims 1-3, 12, 14, 16-18 under 35 U.S.C. 103 as being unpatentable over Bissonnette in view of North and Tannock, Applicant argues:

    PNG
    media_image1.png
    125
    664
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    377
    650
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    460
    650
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    130
    650
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    352
    652
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    294
    650
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    242
    649
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    75
    652
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    452
    655
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    433
    654
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    129
    658
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    259
    670
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    599
    668
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    162
    661
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    46
    654
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    800
    654
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    406
    661
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    129
    654
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    238
    656
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    241
    652
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    228
    652
    media_image21.png
    Greyscale

Applicant’s arguments have been fully considered are found persuasive with respect to the rejection of claims 1-3, 5-12, 14, 16-18 under 35 U.S.C. 103 as being 
The declaration under 37 CFR 1.132 filed January 11, 2022 is acknowledged. However, the declaration is insufficient to overcome the rejection of claims 1-3, 12, 14, 16-18 under 35 U.S.C. 103 as being unpatentable over Bissonnette in view of Li.
Applicant’s argues that the results are unexpected and synergistic. However, “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.)”. MPEP 716.02
In this case, the claims are broad, encompass many compounds, unlimited doses of each compound, various cancers/tumors. However, the specification and declaration together show unexpected and synergistic results for only one anti-PD-1 antibody (not disclosed) in combination with only one NSAID inhibitor (celecoxib), and two HDACs inhibitors (entinostat and chidamide), for only one specific tumor model (colorectal cancer-CT26 tumor, which does not respond to the anti-PD-1 antibody based on Applicant’s data). Contrary to Applicant’s argument, the synergistic effects were not shown for any anti-PD-L1 antibody or any anti-CTLA-4 antibody, or any other NSAID. Furthermore, different cancers responded quite differently to the same drug, as evidenced by the instant Application that anti-PD-1 antibody shows no effectiveness for CT26 tumor, but anti-PD-1 antibody is widely used in cancer treatment for various cancers including colorectal cancer, See Nivolumab (retrieved from: https://www.cancer.gov/about-cancer/treatment/drugs/nivolumab).  Given the high unpredictability in cancer treatment, an ordinary skilled the art would have not expected that all combinations encompassed by the claims would show unexpected and synergistic results for all cancers. 
chidamide, entinostat and mocetinostat inhibit all three HDACs (HDAC1, HDAC2, and HDAC3), as shown in pages 12-13 of Remarks. It’s also noted that chidamide, entinostat and mocetinostat have similar structure, but other HDAC inhibitor encompassed by the claims, such as romidepsin, has quite distinct structure:

    PNG
    media_image22.png
    323
    1097
    media_image22.png
    Greyscale

Retrieved from:
https://pubchem.ncbi.nlm.nih.gov/compound/Chidamide#section=2D-Structure
https://pubchem.ncbi.nlm.nih.gov/compound/4261#section=2D-Structure 
https://pubchem.ncbi.nlm.nih.gov/compound/9865515#section=2D-Structure 
https://pubchem.ncbi.nlm.nih.gov/compound/5352062#section=2D-Structure 
It’s unclear whether romidepsin would perform similarly to chidamide, entinostat, mocetinostat, in the combinations.

In addition, although all known immune checkpoint inhibitors must activate immune response through activation of CTL. However, as set forth above, the instant application discloses unexpected and synergistic results for only one anti-PD-1 antibody (not disclosed) in combination with only one NSAID inhibitor (celecoxib), and only two HDACs inhibitors (entinostat and chidamide), for only one specific tumor model (colorectal cancer-CT26 tumor). The data do not support the Applicant’s argument: “a synergistic effect to the combination of the invention due to their common activity in the activation of CTL. For example, Fig. 5A shows that treatments with CD+C+M and PD-L1+CD+C+M have similar activity in inhibition of tumor growth. Fig. 10D shows that treatments with CD+C and CTLA-4+CD+C have similar activity in inhibition of tumor growth.  
Furthermore Bissonette teaches that the effects on tumor growth delay (%TGD) were greater than the additive effects of either chidamide/ HBI-8000  or the PD-1 inhibitor antibody alone (Tables 3 and 5) and Li teaches combination of celecoxib and anti-PD-1 mAb augments their individual antitumor effects and elicits a synergistic antitumor immunity.  Thus the combination of chidamide/ HBI-8000, celecoxib, and the 

Applicant further argues:

    PNG
    media_image23.png
    344
    655
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    100
    656
    media_image24.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. To establish long felt need the claimed invention must satisfy a long-felt need which was recognized, persistent, and not solved by others.  Establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. MPEP 716.04 teaches:
Establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that 

Second, the long-felt need must not have been satisfied by another before the invention by applicant. Newell Companies v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988) (Although at one time there was a long-felt need for a "do-it-yourself" window shade material which was adjustable without the use of tools, a prior art product fulfilled the need by using a scored plastic material which could be torn. "[O]nce another supplied the key element, there was no long-felt need or, indeed, a problem to be solved".) 

Third, the invention must in fact satisfy the long-felt need. In re Cavanagh, 436 F.2d 491, 168 USPQ 466 (CCPA 1971)
However, Bissonnette and Li show that the conditions for using PD-1/PDL-1 inhibitors for cancer were well established in the art.  Additionally, the cite Zhang teaches throughout the numerous PD-1/PDL-1 successfully used for cancer treatment. See entire article. Thus applicant has not established a long felt need to show the non-obviousness of the claimed invention.  
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Application No. 16/566,744
Claims 1-3, 12, 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-9, 12, 13, 16-20, 22, 24, 25, 30, 31, 33 of copending Application No. 16/566,744 (thereinafter Appl. 744, published as US 2021/0069163). 
The claims of Appl. 744 teach a combination comprising an acidic salt of chidamide and a basic salt of celecoxib; wherein the acidic salt of chidamide is a hydrochloride salt or a sulfate salt of chidamide (claim 1)
The claims of Appl. 744 teach that the combination of claim 1, wherein the combination further comprises an immune checkpoint inhibitor and/or a chemotherapeutic agent; optionally, the immune checkpoint inhibitor is an anti-CTLA-4 antibody, anti-PD-1 antibody or an anti-PD-L1 antibody; optionally, wherein the immune checkpoint inhibitor is pembrolizumab, pidilizumab, nivolumab, durvalumab, avelumab, atezolizumab, toripalimab, sintilimab, camrelizumab, or MIHI, (claim 22)

The claims of Appl. 744 teach the method of claim 24, wherein the cancer is glioblastoma, liver cancer, colorectal carcinoma, glioblastoma, gastric cancer, colorectal cancer, esophageal cancer, lung cancer, pancreatic cancer, renal cell carcinoma, benign prostate hyperplasia, prostate cancer, ovarian cancer, melanoma, breast cancer, chronic lymphocytic leukemia (CLL), Merkel cell carcinoma, Non-Hodgkin lymphoma, acute myeloid leukemia (AML), gallbladder cancer, cholangiocarcinoma, urinary bladder cancer, or uterine cancer (claim 30)
The claims of Appl. 744 teach a method of treating a cancer through regulation of tumor microenvironment and improvement of immuno response, comprising administering an effective amount of chidamide in combination with an effective amount of celecoxib; optionally, the chidamide and celecoxib are administered concurrently, separately or sequentially (claim 31).
Thus, the instant claims are not patentably distinct from the co-pending claims because they relate to the same inventive concept and would have been obvious in view of the co-pending which have all of the characteristics of the claimed components, i.e. celecoxib, chidamide and nivolumab, method of treating colorectal cancer with the combination as set forth above.	

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642